DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received April 27, 2022 is acknowledged.

Claims 1-8, 14, and 15 have been canceled.
Claims 9-13 have been amended.
Claims 9-13 are pending in the instant application.

Applicant’s election of the invention of group II, drawn to methods of administering anti-VWF antibodies to treat bleeding, and the patient species of those having extracorporeal membrane oxygenation support in the reply filed on April 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022 as discussed above.

Claims 11-13 are under examination in this office action.


Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The list in question can be found on pages 36-39 of the specification as filed December 10, 2019.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed the administration of antibodies that bind the D4 domain of vWF and inhibit the binding of ADAMTS13 to vWF to treat bleeding in a patient.  Independent claim 11 recites that the administered agent is a monoclonal antibody or “a fragment thereof”.  The claim recites “wherein a heavy chain variable region comprises” either the VH sequence of SEQ ID NO:2 or the three CDRs of SEQ ID NOs: 3-5, and “a light chain variable region comprises” either the VL sequence of SEQ ID N:6 or the three CDRs of SEQ ID NOs:7-9.  The claim as presently constructed does not appear to clearly indicate what amount of structure is required to be present for a “fragment thereof” that has the recited functional properties of binding the epitope of SEQ ID NO:1 ad disrupting the interaction between ADAMTS13 and VWF.  Claims depending from claim 11 do not further limit the structure of the administered antibody but rather provide additional information concerning the target patient population upon whom the claimed administration methods are practiced.  To support such breadth the instant application discloses mAB508 which has a VH of SEQ ID NO:2, a VL of SEQ ID NO:6, and the CDRs of SEQ ID NOs:3-5 and 7-9.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself. 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states:
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
As has been stated above, the methods as presently recited require administration of a monoclonal antibody or a fragment thereof.  Thus, in order to be able to practice the claimed administration methods, artisans must reasonably be in possession of the thing which is being administered, which in the instant application is an anti-VWF antibody that binds the epitope of SEQ ID NO:1 (which naturally occurs in the D4 domain of human VWF) thereby disrupting the interaction between VWF and ADAMTS13.  Notably claim 11 recites “administering to the patient a therapeutically effective amount of” and then identifies the monoclonal antibody as “a)” yet the claim recites no other elements as “b)”, “c)”, and so forth and as such it is not clear if other structural elements were intended to be present as part of the claimed administration methods.  Additionally, the “wherein” clause refers to a heavy chain variable region and a light chain variable region, and the use of the indefinite article “a” rather than the definite article “the” raises uncertainly as to if the “antibody” administered as part of the claimed method necessarily has the recited structural elements recited by SEQ ID number or if such SEQ ID numbers are simply a species within the genus of antibodies that is to be administered.  The issue concerning indefinite vs. definite articles might be considered as simple grammatical inconsistency if not for the explicit recitation of “a fragment thereof” at the end of claim.  Specifically, as presently written, it is not clear that the sequences identified by SEQ ID number in claim 11 as being present in the “antibody” (note that SEQ ID NOs:3-5 are subsequences of SEQ ID NO:2 while SEQ ID NOs:7-9 are subsequences of SEQ ID NO:6) are necessarily present in “a fragment thereof”.  The specification does not appear to define “a fragment thereof”, but pages 4-6 discuss numerous formats including Fab, scFv, and F(ab’)2 which are well-known in the art and contain full length VH and VL domains with their imbedded CDR sequences (three in each, for a total of six as discussed above).  See also page 9 of the specification.  Thus, while artisans would readily accept that applicant was in possession of antibody formats which necessarily comprise the CDR sequences of SEQ ID NOs:3-5 and 7-9 in their proper spatial arrangements (such as but not limited to the framework regions present in SEQ ID NOs:2 and 6), such formats including full length 4 chain homodimers (i.e. LC-HC::HC-LC) as well as Fab and scFv, artisans would not reasonably accept that applicant was in possession of anti-VWF antibodies that have the recited functional properties yet do not comprise all six CDRs of SEQ ID NOs:3-5 and 7-9.  Indeed, as evidenced by WO 95/15982, WO2005/108430, and WO2015/116753, antibodies that comprise at least one of the recited CDRs bind completely unrelated antigens (see entire documents as well as the enclosed sequence alignments, and note that a polypeptide comprising only one of the recited sequences could reasonably be considered to be a “fragment” as it contains some, but not all, of the instant recited sequence elements).  Thus, it is clear that more structure that just one CDR is required for maintenance of functional activity, and as evidenced by the teachings of Janeway et al. and Rudikoff et al. the art generally recognizes that all six CDRs are needed for maintenance of function.  Note that a complete VH or VL only contains 3 defined CDRs and thus this level of structural information is not reasonably correlated with functional activity, and no evidence to the contrary appears to be present in the application as filed.
The antibody sequences recited in the instant claims are all disclosed as having been obtained from antibody mAb508 as found in the working examples of the instant specification.  Sequences from other, non-related antibodies which also have the functional properties of mAb508 do not appear to be disclosed.  In AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014), the court held that even though applicant had made a large number of antibodies, they were all derivatives of the starting clone named Joe-9 and thus were not representative of the full breadth of the genus of the structures of antibodies which bound the recited antigen at a particular affinity constant.  In the instant application applicant does not appear to have made any derivatives of mAb508, of disclose other antibodies unrelated in sequence/structure which have the recited functional properties.  As such applicant has not disclosed either representative number of species or a correlation between structure and function, except for antibodies that comprise all six CDRs of mAb508 (i.e. SEQ ID NOs:3-5 and 7-9) which have not been claimed.
Therefore, it appears that the genus of antibodies and antigen binding fragments thereof that bind the D4 domain of vWF which are necessarily administered as part of the claimed methods appear to lack adequate written description because there does not appear to be sufficient correlation between the structure (i.e. sequence) of the administered antibodies and the recited functional activities except for those antibodies and antigen binding fragments thereof which minimally comprise the six CDR sequences of SEQ ID NOs:3-5 and 7-9.  Since as discussed above it does not appear that all of the reagents administered as part of the instant claimed methods necessarily contain this level of specified structure, skilled artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies and fragments thereof at the time the instant application was filed.
     

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods of administering antibodies that bind the epitope of SEQ ID NO:1 in the D4 domain of human vWF for the purpose of preventing or treating a bleeding episode in a patient in need thereof, with dependent claims narrowing the intended patient population to those with gastrointestinal bleeding (claim 12) or those receiving circulator assistance such as ECMO and von Willebrand disease type 2A patients (claim 13).  The antibodies administered as part of the recited methods in some embodiments contain at least all six CDRs from the mAb508 antibody of the working examples (i.e. SEQ ID NOsL3-5 and 7-9, and note that SEQ ID NOs:2 and 6 are the VH and VL respectively of mAb508), although other antibody and fragment thereof embodiments appear to contain fewer than all six CDRs of mAb508.  Notably all of the examples in the instant application appear to utilize antibodies that comprise the intact antigen binding domain (i.e. complete VH and VL) of mAb508.  Additionally, while in vitro data concerning epitope binding, shear stress proteolysis, and platelet agglutination are provided, no in vivo data to ameliorate a bleeding disorder, in humans or animal models, appears to be provided.    
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982) while changes in framework regions are often tolerated, a fact put to use in the widespread and routine practice of antibody humanization wherein CDR sequences from a non-human animal (typically mouse) are joined to human framework and constant domains to make an antibody that retains the binding properties of the parent antibody while having reduced immunogenicity for in vivo human applications (Kipryanov et al., see entire document).  Thus, based upon the prior art, skilled artisans would reasonably understand that maintenance of all six CDR sequences from the parent antibody is needed to ensure that the derivative antibody maintains antigen binding specificity.  Indeed, as evidenced by WO 95/15982, WO2005/108430, and WO2015/116753, antibodies that comprise at least one of the recited CDRs bind completely unrelated antigens (see entire documents as well as the enclosed sequence alignments).  As presently recited, it is not clear that all of the antibodies and fragments thereof that are administered as part of the instant claimed methods necessarily contain all six CDRs from the prototypic mAb508 (i.e. SEQ ID NOs:3-5 and 7-9).   
Assuming for the sake of argument that all of the administered antibodies do contain the six CDRs of mAb508, the instant claims recite “preventing or treating” a bleeding disorder.  The fact that both terms appear in the same claim indicates that these terms must differ from each other in some way, especially as the claims contain only one process step, i.e. “administering” the antibody, so there cannot be any different or unique process step that achieves “preventing” rather than “treating”.  The instant specification does not appear to provide any guidance or definition concerning “preventing”, or how such a term is distinct from “treating”.  In the absence of such guidance, it is reasonable that “preventing” and “treating” differ from each other in terms of efficacy.  Thus, “prevention” means a total absence of bleeding whereas “treating” simply requires improvement as compared to non-administration.  Given that no in vivo efficacy data has been reported, it does not appear reasonable to say that any bleeding can be prevented by the claimed methods as data to support such a high degree of efficacy is lacking even if based upon the proposed mechanism of action treatment is reasonable.  It should be noted that therapeutic anti-VWF antibodies are known in the prior art as evidenced by US patents 5,916,805 and 7,807,162, although their functional properties upon antigen binding are distinct from that which is required in the instant claims.     
While the working examples provide reasonable in vitro data indicating that the claimed therapeutic administration methods are likely to be of therapeutic benefit to patients suffering a bleeding episode that is the result of excessive proteolysis of vWF by ADAMTS13, such as what occurs in type 2A von Willebrand disease, it does not appear that the administered antibodies would be of therapeutic benefit in all patients suffering from bleeding episodes.  For example, hemophilia A and B are well known bleeding disorders caused by defects in factors VIII and IX respectively, and it does not appear based upon either the disclosed data or mechanism of action that said hemophilia patients would receive any benefit from having the claimed administration methods performed upon them.  Similarly, trauma victims such as from gunshots or car accidents would also not likely see a diminution in their hemorrhage symptoms following administration of the recited anti-VWF antibodies.  Thus, while it is clear that some patients reasonably will receive therapeutic benefit from administration of the recited antibodies, such patient population are significantly narrower in scope than all patients having a bleeding episode.              
Therefore, in view of the breadth of the claimed invention, the guidance and direction of the specification, and the teachings of the art, it does not appear that artisans could reasonably make and use the full breadth of the inventions as presently claimed without first engaging in additional unpredictable trial and error research and experimentation.
      

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644